DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12 and 16-21 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Weisend US 2017/0087367.  
Regarding claims 1 and 12:  Weisend discloses providing personalized neurostimulation to a user (paragraph 0011-0017, Weisend discloses identifying specific brain regions for treatment and arranging the electrodes to specifically target these brain regions), comprising a neurostimulation device (figures 8A-B) reversibly connectable to a head region, wherein the neurostimulation device is configured to deliver a personalized neurostimulation pattern to the head region (paragraphs 0031, 0035 and 0037); a processing subsystem 1000 (figure 10) in communication with the neurostimulation device; wherein the processing subsystem 1000 (figure 10) receives an input associated with the user (paragraph 0097); determines neuromodulation goals (paragraphs 0149 and 0178) for the user based on the input and with a mapping (paragraphs 0116 and 0150); determines personalized neurostimulation patterns for the user based on the neurostimulation goals (paragraph 0178) and transmits the personalized neurostimulation pattern to the neurostimulation device for delivery (paragraphs 0002, 0022 and 0117).  
Regarding claims 2 and 16:  Weisend discloses a client application in communication with the processing subsystem, wherein the input associated with the user is received at the client application (paragraphs 0106 and 0155). 
Regarding claim 3:  Weisend discloses that the client application is executable on a mobile device, and at least some of the processing subsystem is arranged on the mobile device (paragraph 0160). 
Regarding claims 4 and 17: Weisend discloses that the client application is in communication with a messaging platform (cellular phones, computer etc have keyboards and screens considered here to be a part of a messaging platform), the input is determined based on a set of messages from the user at the messaging platform (paragraphs 0019-20, 0077-78, 0098).
Regarding claims 5 and 18: Weisend discloses the processing subsystem further receives a second input from the user in response to the delivery of the personalized neurostimulation pattern (paragraphs 0173 and 0176).
Regarding claims 6 and 19: Weisend discloses the processing subsystem calculates a progress metric associated with the neuromodulation goal based on the second input (paragraph 0176).
Regarding claims 7 and 20:  Weisend disclose that the processing subsystem updates the personalized neurostimulation pattern to determine a second personalized neurostimulation pattern (paragraph 0176).
Regarding claim 8: Weisend discloses that the updating the personalized neurostimulation pattern comprises updating a location of the neurostimulation device at which stimulation is applied (paragraph 0176). 
Regarding claims 9 and 21: Weisend discloses that the neurostimulation device comprises a set of multiple electrodes 706 (figures 7-8), and updating the personalized stimulation pattern comprises updating a subset of the electrodes, and the second personalized stimulation is delivered through the updated subset (paragraph 0176).
Regarding claim 10: Weisend discloses that the processing subsystem transmits the second personalized neurostimulation pattern to the neurostimulation device for delivery (paragraph 0176). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Weisend US 2017/0087367 in view of MacLullich et al. US 2012/0271194.
Regarding claims 11 and 13-15:  Weisend discloses the claimed invention however Weisend does not specifically discloses the use of a look up table for mapping and multiple mappings.  MacLullich however teaches of a similar method for determining attention and delirium (title and abstract) in which a look-up-table is stored and correlated to data regarding valid responses (plural, multiple mappings) for measuring attention (paragraph 0064).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Weisend to include a lookup table with multiple mappings, as taught by MacLullich, in order to map correlate task scores with values of a measure of sustained attention (paragraph 0132).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4, 6-7 and 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13-14 and 20 of U.S. Patent No.11,097,097 . Although the claims at issue are not identical, they are not patentably distinct from each other because they each recite a system and methods which includes a neurostimulation device with electrodes configured to deliver a neurostimulation pattern to a head region of a user and a computing system communicating with an application to receive input from a user, determine neuromodulation goals, determine a neurostimulation pattern and transmit the pattern to the device.   The claims further calculate a progress metric and update the stimulation pattern and the messaging platform is communicating with thee application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792